In proceedings to (1) invalidate petitions designating Anthony Pace and Harold Ferguson as candidates in the Republican Party Primary Election to be held on September 10, 1981 for the party position of County Committeeman from the 43rd Election District, Islip, New York, and (2) validate said petitions, the appeals are from a judgment of the Supreme Court, Suffolk County (Baisley, J.), dated August 17,1981, which granted the application to validate the petitions, denied the application to invalidate said petitions and held that Sarah Lee Baldwin would be “a candidate aggrieved *891within the meaning of Election Law § 16-102” if she is validated as a candidate in the 1st Election District. Cross appeal by Anthony Pace and Harold Ferguson dismissed, without prejudice, without costs or disbursements. It is not necessary at this time to pass upon the issue raised by Anthony Pace and Harold Ferguson on their cross appeal. Judgment affirmed, insofar as appealed from, by Sarah Lee Baldwin, without costs or disbursements. No opinion. Mollen, P. J., Hopkins, O’Connor and Weinstein, JJ., concur.